Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed three different amendments to the independent claims. 
The applicant has amended claim 1 to recite “…wherein communication between the display unit and the electronic component, via the Ethernet connection, 
can be bidirectional in that information can be communicated from the electronic component to the display unit 
and from the display unit to the electronic component”.
The applicant has amended claim 10 to recite “… one or more controls connected, via Ethernet, to the plurality of electronic components to provide controls 
to said plurality of electronic components; and a prime mover and a towed implement, wherein the display unit is positioned at the prime mover and 
the plurality of electronic components are positioned at one or both of 
the prime mover and the towed implement”.
The applicant has also amended claim 18 to recite
 “…an Ethernet connection between the one or more electronic components and the display unit, said Ethernet connection transmitting information, data, and/or instructions between the display unit and each of the plurality of electronic components; and one or more controls connected, via Ethernet, to the one or more electronic 
components to provide controls to said one or more electronic components”.
The office only has 2 hours to review and search and consider each of these amendments. 
This cannot be completed within the time allotted.
Applicant is advised to file an RCE to have the amendment considered in full.
The amendment is not entered.